Chief Justice Sharswood
delivered the opinion of the court, April 24th 1882.
The judgment in this case was entered under the power contained in the lease by Pringle to Smith, for one year from April 1st 1875, at the rent of $450. The judgment was confessed for the full sum of $450, evidently to secure the payment of that rent. There is nothing to extend it as security beyond that amount. The renewal of the lease by the tenant continuing in possession, clearly would not do so. When, therefore, the rent for the term of the lease was paid, the judgment was paid. The implied renewal of the lease could not revive the judgment, once extinguished and dead. That the plaintiff might have recovered the rent accruing subsequently, was nothing to the purpose. The second and third points of the defendant ought to have been affirmed without qualification.
Judgment reversed, and venire facias de novo.